DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Ye et al. (Pub. No. US 2018/0313066) disclose a tub and shower diverter assembly (Figs. 1-27) comprising: a manifold (40); a first flow control valve (42) coupled to the manifold (40), the first flow control valve (42) configured to provide a flow of water to one of a tub (3) or a shower device (2); a second flow control valve (42) coupled to the manifold (40), the second flow control valve (42) configured to provide a flow of water to the other of the tub (3) or the shower device (2); a first tolerance adjustor (44) adjustably coupled to the first flow control valve (42); and a second tolerance adjustor (44) adjustably coupled to the second flow control valve (42); wherein the first tolerance adjustor (44) is configured to be selectively adjusted to change an axial position (paragraph 122) of the first tolerance adjustor (44) relative to a wall adjacent the manifold (40); wherein the second tolerance adjustor (44) is configured to be selectively adjusted to change an axial position (paragraph 122) of the second tolerance adjustor relative to the wall.
Ye et al. does not render obvious in combination with the other claim limitations a manifold sub-assembly configured to be detachably coupled to, and in fluid communication with, an existing waterway connector of a conventional tub and shower diverter system, the manifold sub-assembly comprising: the manifold recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753